1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   DEVONTE B. HARRIS,                            )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                   )
12                 Plaintiff,                      )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                     )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                       DEVONTE B. HARRIS, CDCR #P-73399
14                                                 )
     T. QUILLEN, et al.,
                                                   )
15                 Defendants.                     )
                                                   )
16                                                 )

17          A settlement conference in this matter commenced on May 27, 2021. Inmate Devonte B.

18   Harris, CDCR #P-73399 is no longer needed by the Court as a participant in these proceedings, and

19   the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

20
21   IT IS SO ORDERED.

22
        Dated:    May 27, 2021                              /s/ Barbara   A. McAuliffe          _
23                                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                       1
